497 Pa. 586 (1982)
442 A.2d 692
GREATER JOHNSTOWN AREA VOCATIONAL-TECHNICAL SCHOOL
v.
GREATER JOHNSTOWN AREA VOCATIONAL-TECHNICAL EDUCATION ASSOCIATION, Appellant.
In re Gary GALLO and Sandra Pagano.
Supreme Court of Pennsylvania.
Argued March 1, 1982.
Decided April 2, 1982.
*587 William K. Eckel, Johnstown, for appellant.
Marlin B. Stephens, Johnstown, for appellee.
Before O'BRIEN, C.J., and ROBERTS, NIX, LARSEN, FLAHERTY, McDERMOTT and HUTCHINSON, JJ.

ORDER
PER CURIAM:
Appeal is dismissed as having been improvidently granted.